Exhibit 10.18.7

EXECUTION COPY
Date: January 5, 2009
ORPOWER4 INC
as Company
SOCIÉTÉ DE PROMOTION ET DE PARTICIPATION POUR LA
COOPÉRATION ECONOMIQUE
as Lender
and
DEG — DEUTSCHE INVESTITIONS- UND
ENTWICKLUNGSGESELLSCHAFT MBH
as Global Agent
 
PROPARCO A LOAN AGREEMENT
 
(TRINITY INTERNATIONAL LLP LOGO) [y01222y7457901.gif]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
1
  DEFINITIONS AND INTERPRETATION     3  
1.1
  Definitions     3  
1.2
  Construction     4  
1.3
  Third Party Rights     4  
1.4
  Lender’s Rights and Obligations     4  
 
           
2
  THE FACILITY     5  
 
           
3
  PURPOSE     5  
3.1
  Purpose     5  
3.2
  Monitoring     5  
 
           
4
  CONDITIONS PRECEDENT     5  
4.1
  Conditions Precedent to First Disbursement     5  
4.2
  Conditions Precedent to Second Disbursement     5  
4.3
  Conditions Precedent to Each Disbursement     5  
4.4
  Maximum Number of Loans     5  
 
           
5
  DISBURSEMENT     6  
5.1
  Completion of a Drawdown Request     6  
5.2
  Currency and Amount     6  
5.3
  Facility Office     6  
 
           
6
  REPAYMENT     6  
6.1
  Repayment of Loan     6  
6.2
  Reborrowing     6  
 
           
7
  PREPAYMENT AND CANCELLATION     6  
7.1
  Voluntary Prepayment     6  
7.2
  Cancellation     7  
7.3
  Restrictions     7  
7.4
  Mandatory Prepayment     7  
7.5
  Prepayment Premium, Break Costs, etc.     7  
 
           
8
  INTEREST     7  
8.1
  Calculation of Interest     7  
8.2
  Payment of Interest     7  
8.3
  Default Interest     8  
8.4
  Notification of rates of interest     8  
 
           
9
  INTEREST PERIODS     8  
9.1
  Duration of Interest Periods     8  
9.2
  Changes to Interest Periods     8  
9.3
  Non-Business Days     8  

-i-



--------------------------------------------------------------------------------



 



                      Page    
9.4
  Consolidation and division of Loans     8  
9.5
  Fixed Rate Loans     9  
 
           
10
  FEES     9  
10.1
  Front-end fee     9  
10.2
  Commitment fee     9  
10.3
  Monitoring Fee     9  
 
           
11
  TAX GROSS-UP AND INDEMNITIES     9  
 
           
12
  INCREASED COSTS     9  
 
           
13
  OTHER INDEMNITIES     10  
 
           
14
  COSTS AND EXPENSES     10  
 
           
15
  REPRESENTATIONS     10  
 
           
16
  COVENANTS     10  
 
           
17
  EVENTS OF DEFAULT     10  
 
           
18
  ASSIGNMENTS     11  
 
           
19
  DIRECTIONS     11  
 
           
20
  NOTICES     11  
 
           
21
  CALCULATIONS AND CERTIFICATES     11  
21.1
  Accounts and Certificates and Determinations     11  
21.2
  Day Count Convention     11  
 
           
22
  PARTIAL INVALIDITY     11  
 
           
23
  AMENDMENTS AND WAIVERS     12  
 
           
24
  COUNTERPARTS     12  
 
           
25
  GOVERNING LAW     12  
 
           
26
  ENFORCEMENT     12  
26.1
  Jurisdiction     12  
26.2
  Arbitration     12  
26.3
  Service of Process     14  
26.4
  Waiver     14  
26.5
  Consolidation of Arbitral Proceedings     15  

-ii-



--------------------------------------------------------------------------------



 



THIS PROPARCO A LOAN AGREEMENT (this “Agreement”) is dated January 5, 2009
between:

(1)   ORPOWER4 INC, a limited liability company established under the laws of
the Cayman Islands (the “Company”);   (2)   SOCIÉTÉ DE PROMOTION ET DE
PARTICIPATION POUR LA COOPÉRATION ECONOMIQUE (the “Original Lender”); and   (3)
  DEG — DEUTSCHE INVESTITIONS- UND ENTWICKLUNGSGESELLSCHAFT mbH (the “Global
Agent”).

IT IS AGREED as follows:

1   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement:
      “Common Terms Agreement” means the common terms agreement between, inter
alia, the Company, the Original Lenders and the Global Agent, dated on or about
the date hereof.       “Facility” means the term loan facility made available
under this Agreement as described in Clause 2 (The Facility).       “Fixed Rate
Break Costs” means, in respect of a Fixed Rate Loan, the amount (if positive)
equal to the discounted difference which would exist to the Lender’s prejudice
between:

  (a)   the interest that would have accrued on the Loan or the portion thereof
that has been prepaid at the interest rate applicable to the Loan (excluding the
margin), had there been no prepayment, and     (b)   the interest which would be
received by the Lender by re-investment of the amount of the Loan or portion
thereof that has been prepaid over the period from and including the prepayment
date to but excluding the Final Repayment Date,

    applying a reinvestment rate and a discount rate which is the yield rate of
the fixed rate United States Treasury Bond whose maturity is closest to the
final maturity (grace period, if any included) of the relevant Loan (as
published between 11:00 a.m. and 12:30 a.m., Paris time, on the REUTERS screen
page 0 # USTSY = GISB or its successor page) on the date falling 5
(five) Business Days prior to the date of prepayment of the relevant Loan.

-3-



--------------------------------------------------------------------------------



 



    “Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 9.1 (Duration of Interest Periods) and in relation to an
Unpaid Sum, each period determined in accordance with Clause 8.3 (Default
Interest).       “Lender” means:

  (a)   any Original Lender; and     (b)   any bank or financial institution
which has become a Party to this Agreement and to the Common Terms Agreement in
accordance with Clause 27 (Changes to Lenders) of the Common Terms Agreement,

    and in each case which has not ceased to be a Party hereto in accordance
with the terms of the Finance Documents.       “Loan” means a loan made or to be
made under the Facility or, as the context may require, the principal amount
outstanding for the time being of that loan.       “Party” means a party to this
Agreement and includes its successors in title, permitted assigns and permitted
transferees.       “Repayment Instalment” means each instalment for repayment of
a Loan referred to in Clause 6.1 (Repayment of Loan).

1.2   Construction

  (a)   Capitalised terms defined in the Common Terms Agreement have, unless
expressly defined in this Agreement, the same meaning given in this Agreement.  
  (b)   The provisions of Clause 1.2 (Construction) of the Common Terms
Agreement shall apply to this Agreement as though they were set out in full
herein.

1.3   Third Party Rights       A person who is not a Party to this Agreement has
no rights under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of this Agreement.

1.4   Lender’s Rights and Obligations       The provisions of Clause 2.2
(Finance Parties’ Rights and Obligations) of the Common Terms Agreement shall
apply to this Agreement as though they were set out in full herein.

-4-



--------------------------------------------------------------------------------



 



2   THE FACILITY       Subject to the terms of this Agreement and the Common
Terms Agreement, the Lender agrees to lend and the Company agrees to borrow a
term loan facility in the aggregate amount of fifteen million US Dollars
(US$15,000,000) (the “Facility”).

3   PURPOSE   3.1   Purpose       The Company shall apply all amounts borrowed
by it under the Facility in accordance with Clause 3.1 (Purpose) of the Common
Terms Agreement.

3.2   Monitoring       The Lender is not bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.

4   CONDITIONS PRECEDENT   4.1   Conditions Precedent to First Disbursement    
  The Lender shall not be obliged to make the first Disbursement unless the
Global Agent shall have received the notifications referred to in Clause 4.1(b)
(Conditions of First Disbursement) of the Common Terms Agreement.

4.2   Conditions Precedent to Second Disbursement       The Lender shall not be
obliged to make the second Disbursement unless the Global Agent shall have
received the notifications referred to in Clause 4.3 (Conditions of Second
Disbursement) of the Common Terms Agreement.

4.3   Conditions Precedent to Each Disbursement       The Lender shall not be
obliged to make a Disbursement unless the Global Agent shall have received the
notifications referred to in Clause 4.2(b) (Conditions of Each Disbursement) of
the Common Terms Agreement.

4.4   Maximum Number of Loans       The Company may not deliver a Drawdown
Request if as a result of the proposed Loan, three (3) or more Loans would be
outstanding.

-5-



--------------------------------------------------------------------------------



 



5   DISBURSEMENT   5.1   Completion of a Drawdown Request

  (a)   Each Drawdown Request shall be in accordance with Clause 5
(Disbursement) of the Common Terms Agreement, is irrevocable and will not be
regarded as having been duly completed unless it is issued in accordance with
the Common Terms Agreement and the currency and amount of the Loan comply with
Clause 5.2 (Currency and Amount);     (b)   Only one Loan may be requested in
each Drawdown Request.

5.2   Currency and Amount

  (a)   The currency specified in a Drawdown Request must be US Dollars.     (b)
  The amount of the proposed Loan must be an amount which is not more than the
Available Facility.

5.3   Facility Office       If the conditions set out in this Agreement have
been met, the Lender shall make each Loan available through its Facility Office.

6   REPAYMENT   6.1   Repayment of Loan

  (a)   The Company shall repay the Loan on the Repayment Dates set out in
Schedule 11 (Repayment Schedule) of the Common Terms Agreement.     (b)   Such
balance of the Loans and any other amounts under this Agreement as remain
outstanding after the repayments pursuant to Clause 6.1(a) (Repayment of Loan)
are made, shall be repaid in full on the Final Repayment Date.

6.2   Reborrowing       The Company may not reborrow any part of the Facility
which is repaid.

7   PREPAYMENT AND CANCELLATION   7.1   Voluntary Prepayment

  (a)   Any voluntary prepayment of the Loans shall be made in accordance with
Clause 7 (Voluntary Prepayment and Cancellation) of the Common Terms Agreement.

-6-



--------------------------------------------------------------------------------



 



  (b)   Upon delivery of a notice in accordance with Clause 7.2(a) (Voluntary
Prepayment) of the Common Terms Agreement, the Company shall make the prepayment
in accordance with the terms of that notice.

7.2   Cancellation       The Company may cancel the whole or any part of the
Available Facility in accordance with Clause 7.1 (Voluntary Cancellation) of the
Common Terms Agreement.

7.3   Restrictions       The provisions of Clause 7.4 (Restrictions) of the
Common Terms Agreement shall apply to this Agreement as though they were set out
in full herein.

7.4   Mandatory Prepayment       Any mandatory prepayment of the Loans shall be
made in accordance with Clause 8 (Mandatory Prepayments) of the Common Terms
Agreement.

7.5   Prepayment Premium, Break Costs, etc.       For the avoidance of doubt,
any Prepayment Premium, cancellation fees, Break Costs and Fixed Rate Break
Costs (if any) shall be payable in accordance with the Common Terms Agreement.

8   INTEREST   8.1   Calculation of Interest       The rate of interest on each
Loan for each Interest Period shall be the rate which is the sum of:

  (a)   LIBOR;     (b)   the Mandatory Cost, if any; and     (c)   the Margin.

8.2   Payment of Interest       On each Interest Payment Date the Company shall
pay accrued interest on the Loan to which that Interest Period relates. For the
avoidance of doubt, interest in respect of each Loan shall be calculated from
and including the Interest Payment Date on which such Interest Period commences
and end on the day prior to the next occurring Interest Payment Date.

-7-



--------------------------------------------------------------------------------



 



8.3   Default Interest       If the Company fails to pay any amount payable by
it under this Agreement on its due date, default interest shall accrue and be
payable in accordance with Clause 9.3 (Default Interest) of the Common Terms
Agreement.

8.4   Notification of rates of interest       The Global Agent shall promptly
notify the Lender and the Company of the determination of a rate of interest
under this Agreement.

9   INTEREST PERIODS   9.1   Duration of Interest Periods       The duration of
each Interest Period shall be six (6) months provided that the first Interest
Period shall commence on (and include) the Disbursement Date and end on the day
prior to the next Interest Payment Date.

9.2   Changes to Interest Periods

  (a)   Prior to determining the interest rate for a Loan, the Global Agent (on
the instructions of the Lenders) may shorten an Interest Period for any Loan to
ensure there are sufficient Loans (with an aggregate amount equal to or greater
than the Repayment Instalment) which have an Interest Period ending on the
relevant Interest Payment Date for the Company to make the Repayment Instalment
due on that date.     (b)   If the Global Agent makes any change to an Interest
Period referred to in this Clause 9.2, it shall promptly notify the Company and
the Lenders.

9.3   Non-Business Days       If an Interest Period would otherwise end on a day
which is not a Business Day, that Interest Period will instead end on the next
Business Day in that calendar month (if there is one) or the preceding Business
Day (if there is not).

9.4   Consolidation and division of Loans       If two or more Interest Periods:

  (a)   relate to Loans; and     (b)   end on the same date,

    those Loans will be consolidated into, and treated as, a single Loan on the
last day of the Interest Period.

-8-



--------------------------------------------------------------------------------



 



9.5   Fixed Rate Loans       If the Company and the Global Agent agree to
convert the interest rate in respect of each Loan to a Fixed Interest Rate in
accordance with Clause 9.4 (Fixed Rate Loans) of the Common Terms Agreement,
Clause 9.4 (Fixed Rate Loans) and Clause 9.5 (Fixed Rate Basis) of the Common
Terms Agreement shall apply.

10   FEES   10.1   Front-end fee       The Company shall pay to the Global Agent
for each Lender a fee computed at a rate of 1.0 per cent. of that Lender’s
Commitment payable as follows:

  (a)   an amount equal to 50% of the fee shall be payable no later than 30 days
from the date of this Agreement; and     (b)   the remainder of the fee shall be
payable on the date of the Security Documents.

10.2   Commitment fee

  (a)   The Company shall pay to the Global Agent for each Lender a commitment
fee computed at a rate of 1.0 per cent. per annum on the undrawn, uncancelled
amount of that Lender’s Commitment.     (b)   Accrued commitment fee is payable
during the Availability Period on each Interest Payment Date in arrears. Accrued
commitment fee is also payable to the Global Agent for a Lender on the date its
Commitment is cancelled in full.

10.3   Monitoring Fee       The Company shall pay to the Global Agent for the
account of the Lender a monitoring fee in accordance with Clause 10.6
(Monitoring Fees) of the Common Terms Agreement.

11   TAX GROSS-UP AND INDEMNITIES       The provisions of Clause 11 (Taxes) of
the Common Terms Agreement shall apply to this Agreement as though they were set
out in full herein.

12   INCREASED COSTS       The provisions of Clause 12 (Increased Costs) of the
Common Terms Agreement shall apply to this Agreement as though they were set out
in full herein.

-9-



--------------------------------------------------------------------------------



 



13   OTHER INDEMNITIES       The provisions of Clause 13 (Other Indemnities) of
the Common Terms Agreement shall apply to this Agreement as though they were set
out in full herein.

14   COSTS AND EXPENSES       The provisions of Clause 15 (Costs and Expenses)
of the Common Terms Agreement shall apply to this Agreement as though they were
set out in full herein.

15   REPRESENTATIONS       The provisions of Clause 23 (Representations and
Warranties) of the Common Terms Agreement shall apply to this Agreement as
though they were set out in full herein.

16   COVENANTS       The provisions of Clause 24 (Affirmative Covenants) of the
Common Terms Agreement and Clause 25 (Negative Covenants) of the Common Terms
Agreement shall apply to this Agreement as though they were set out in full
herein.

17   EVENTS OF DEFAULT

  (a)   The provisions of Clause 26 (Events of Default) of the Common Terms
Agreement shall apply to this Agreement as though they were set out in full
herein.     (b)   Upon the occurrence of and during the continuance of an Event
of Default, the Global Agent (acting on the instructions of the Lenders) may
declare an Event of Default and accelerate the Loans, and exercise any or all
remedies set out under the Finance Documents, including the following:

  (i)   cancel or suspend the commitments of the Lender under this Agreement;  
  (ii)   declare the principal amount of the Loans together with accrued
interest thereon and any other outstanding amounts under this Agreement to be
immediately due and payable or repayable on demand; or     (iii)   cancel or
suspend further Disbursements;

-10-



--------------------------------------------------------------------------------



 



  (c)   Upon the occurrence of an Event of Default of the type described in
Clauses 26.1(h) (Expropriation), 26.1(k) (Insolvency), 26.1(l) (Winding-Up),
26.1(m) (Appointment of Officer) or 26.1(n) (Analogous Events) of the Common
Terms Agreement, the Loans, all interest accrued on them and any other amounts
payable under this Agreement will become immediately due and payable without any
presentment, demand, protest or notice of any kind, all of which the Company
waives.

18   ASSIGNMENTS       The provisions of Clause 27 (Changes to Lenders) and
Clause 28 (Assignments and Transfer by the Parties) of the Common Terms
Agreement shall apply to this Agreement as though they were set out in full
herein.

19   DIRECTIONS       The provisions of Clause 29.4 (Directions) of the Common
Terms Agreement shall apply to this Agreement as though they were set out in
full herein.

20   NOTICES       The provisions of Clause 34 (Notices) of the Common Terms
Agreement shall apply to this Agreement as though they were set out in full
herein.

21   CALCULATIONS AND CERTIFICATES   21.1   Accounts and Certificates and
Determinations       The provisions of Clause 35.1 (Accounts) and Clause 35.2
(Certificates and Determinations) of the Common Terms Agreement shall apply to
this Agreement as though they were set out in full herein.

21.2   Day Count Convention       Any interest, commission or fee accruing under
this Agreement will accrue from day to day and is calculated on the basis of the
actual number of days elapsed and a year of 360 days.

22   PARTIAL INVALIDITY       The provisions of Clause 36 (Partial Invalidity)
of the Common Terms Agreement shall apply to this Agreement as though they were
set out in full herein.

-11-



--------------------------------------------------------------------------------



 



23   AMENDMENTS AND WAIVERS       The provisions of Clause 37 (Amendments and
Waivers) of the Common Terms Agreement shall apply to this Agreement as though
they were set out in full herein.

24   COUNTERPARTS       The provisions of Clause 39 (Counterparts) of the Common
Terms Agreement shall apply to this Agreement as though they were set out in
full herein.

25   GOVERNING LAW       This Agreement and any non-contractual rights arising
out of or in connection with this Agreement shall be governed by English law.

26   ENFORCEMENT   26.1   Jurisdiction

  (a)   Except as otherwise provided in any of the Security Documents and
subject to the Company’s right to propose arbitration pursuant to Clause 26.2
(Arbitration) and the Lenders’ option to agree to such proposal, or to initiate
arbitration pursuant to Clause 26.2 (Arbitration), the Parties agree that the
courts of England shall have exclusive jurisdiction to resolve any dispute
arising out of or in connection with the Finance Documents (including a dispute
regarding the existence, breach, validity or termination of this Agreement or
any of the Finance Documents) (a “Dispute”).     (b)   The Parties agree that
English law shall govern the determination of any Dispute regardless of the
jurisdiction in which the Dispute is heard.

26.2   Arbitration

  (a)   Prior to the commencement of any legal proceedings by the Company (other
than Interim Proceedings) in the courts of England in respect of a Dispute the
Company shall give prior notice to the Lenders, and the Lenders acting
unanimously shall indicate to the Company in writing within fifteen (15) days of
receipt of such notice from the Company, whether that Dispute shall instead be
resolved by arbitration pursuant to this Clause 26.2 (Arbitration), provided
that this Clause 26.2 (Arbitration) shall not prejudice the right of the Lenders
to commence arbitration in respect of a Dispute by giving prior notice to the
Company. If the Lenders notify the Company that the Dispute is to be resolved by
arbitration, to which the Company shall not object, the following provisions
shall apply. For the avoidance of doubt, the Company shall not be required to
give

-12-



--------------------------------------------------------------------------------



 



      notice pursuant to this Clause prior to the commencement of Interim
Proceedings.

  (b)   Any arbitration commenced in respect of a Dispute shall be resolved in
accordance with the rules of the United Nations Commission on International
Trade Law (“UNCITRAL”), which rules are deemed to be incorporated by reference
into this Clause save as modified by this Agreement. In any such arbitration:

  (i)   the appointing authority shall be the London Court of International
Arbitration (the “LCIA”);     (ii)   the language to be used in the arbitration
shall be English;     (iii)   the place and seat of the arbitration shall be
London, England; and     (iv)   the number of arbitrators shall be three. For
the purpose of Article 7 of the UNCITRAL Rules, where there are multiple
parties, whether as claimant or as respondent, the claimants shall act and be
treated, jointly, as ‘a party’ and the respondents shall act and be treated,
jointly, as ‘a party’.

  (c)   In any arbitration commenced pursuant to this Clause 26.2 (Arbitration):

  (i)   the Parties hereby waive any rights under the Arbitration Act 1996
(UK) to seek determination of a preliminary point of law by the courts of
England; and     (ii)   subject to the terms of any arbitration agreement agreed
between the Parties and the provisions of the UNCITRAL Arbitration Rules, the
Company shall be entitled to seek only from the Arbitral Tribunal, but not from
any judicial authority, any interim measures of protection or pre-award relief
(other than any relief sought through Interim Proceedings) against any of the
Finance Parties. Until the Arbitral Tribunal has been constituted, the Company
shall be entitled to institute Interim Proceedings in the courts of England.

  (d)   In any arbitral proceeding, the certificate of a Finance Party as to any
amount due to that Finance Party under any Finance Document shall be prima facie
evidence of such amount.

-13-



--------------------------------------------------------------------------------



 



26.3   Service of Process       Without prejudice to any other mode of service
allowed under any relevant law, the Company:

  (a)   irrevocably appoints Chadbourne & Parke MNP of Regis House, 45 King
William Street, London, EC4R 9AN, United Kingdom, as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Finance Document;     (b)   agrees that failure by a process agent to
notify the Company of the process will not invalidate the proceedings concerned;
    (c)   undertakes that as long as any of the Finance Documents remains in
force, the Company shall maintain a duly appointed and authorised agent to
receive for and on its behalf service of the writ of summons or other legal
process in any action, suit or proceeding brought by any Finance Party in the
courts of England with respect to each of the Finance Documents and shall keep
the Global Agent advised of the identity and location of such agent; and     (d)
  irrevocably consents, if for any reason the Company’s authorized agent for
service of process of summons, complaint and other legal process in any action,
suit or proceeding is not present in England, to service of such papers being
made out of those courts by mailing copies of the papers by registered air mail,
postage prepaid, to the Company at its address specified pursuant to Clause 20
(Notices). In such a case, any Finance Party shall also send by facsimile, or
have sent by facsimile, a copy of the papers to the Company.

26.4   Waiver

  (a)   To the extent that the Company may be entitled in any jurisdiction to
claim for itself or its assets immunity with respect to its obligations under
this Agreement or any other Finance Document from any suit, execution,
attachment (whether provisional or final, in aid of execution, before judgment
or otherwise) or other legal process or to the extent that in any jurisdiction
that immunity (whether or not claimed), may be attributed to it or its assets,
the Company irrevocably agrees not to claim and irrevocably waives such immunity
to the fullest extent now or in the future permitted by the laws of such
jurisdiction.     (b)   To the extent that the Company may, in any suit, action
or proceeding brought in any of the courts referred to in Clause 26.1
(Jurisdiction) or a court of Kenya, Cayman Islands or elsewhere arising out of
or in connection with this Agreement or any other Finance Document to which the
Company is a party, be entitled to the benefit of any provision of law

-14-



--------------------------------------------------------------------------------



 



      requiring any Finance Party in such suit, action or proceeding to post
security for the costs of the Company, or to post a bond or to take similar
action, the Company hereby irrevocably waives such benefit, in each case to the
fullest extent now or in the future permitted under the laws of England, Cayman
Islands or Kenya or, as the case may be, the jurisdiction in which such court is
located.

  (c)   Each Party waives any right it may have to a jury trial of any claim or
cause of action in connection with any Finance Documents or any transaction
contemplated by any Finance Document. This Agreement may be filed as a written
consent to trial by court.

26.5   Consolidation of Arbitral Proceedings       The arbitral tribunal
constituted pursuant to Clause 26.2 (Arbitration) may consolidate an arbitration
arising out of or relating to this Agreement with any arbitration arising out of
or relating to one or more Finance Documents that provides for arbitration by
the London Court of International Arbitration, if the subject matter of the
disputes arises out of or relates to essentially the same facts or transactions.
Such consolidated arbitration shall be determined by the arbitral tribunal
appointed for the arbitration proceeding that was commenced first in time.
Except as otherwise provided in this Clause 26.5 (Consolidation of Arbitral
Proceedings), the rights of the Parties to proceed with dispute resolution
hereunder shall be independent of their rights to proceed with dispute
resolution under any of the other Finance Documents.

THIS AGREEMENT has been entered into by the Parties on the date stated at the
beginning of this Agreement.

-15-



--------------------------------------------------------------------------------



 



SIGNATORIES
Company
ORPOWER4 INC.

                By:   /s/  Yehudit Bronicki       Name:   Yehudit Bronicki      
Title:   Director/President      

In the presence of:  /s/  Connie Stechman

     
Name:  Connie Stechman
   
 
   
Address:  OrPower4 Inc. c/o Ormat Nevada Inc., 6225 Neil Road, Reno, Nevada

Occupation:  Director/Assistant Secretary

-16-



--------------------------------------------------------------------------------



 



Lender
SOCIÉTÉ DE PROMOTION ET DE PARTICIPATION POUR LA COOPÉRATION ECONOMIQUE

                By:   /s/ Philippe Bassery       Name:   Philippe Bassery      
Title:   Deputy CEO      

In the presence of:  /s/ Laurent Demey

 
Name:  Laurent Demey
 
Address:  Proparco, 5, rue Roland Barthes, 75598 Paris Cedex 12, France

Occupation:  Deputy CEO

-17-



--------------------------------------------------------------------------------



 



Global Agent
DEG — DEUTSCHE INVESTITIONS- UND ENTWICKLUNGSGESELLSCHAFT MBH

                By:   /s/ Justus Vitinius/Matthias Goulnik       Name:   Justus
Vitinius/Matthias Goulnik       Title:   First Vice President/Vice President    
 

In the presence of:  /s/ Burckhard Thiemann

 
Name:  Burckhard Thiemann
 
Address:  DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH,
Kämmergasse 22, 50676 Köln, Germany

Occupation:  Vice President

-18-